Title: To James Madison from William Wirt, 17 July 1812
From: Wirt, William
To: Madison, James


Dear Sir.
Richmond. July 17. 1812.
On passing through the county of Powhatan two days ago, I had the mortification to learn from a friend of mine that he had, with a kind yet illjudged officiousness, written to you in my behalf, recommending me for a military appointment. I was aware that you had lately received a similar intimation, through Mr. Brent, from another quarter; and ’though I had explained, immediately, to Mr. Brent how the thought came into circulation, yet I am fearful that congress had risen & that he had left the city, before he received my letter and had an opportunity of correcting his first statement to you. If this should have been the case, the mistaking kindness of my friends, will have left me presented before you as a candidate for a military commission: You will excuse me, therefore, I hope for stating that however strong my desire to enter the service of my country, actively, the situation of my private affairs will not permit it: circumstanced as I am, such a step would be a sacrafice not called for by the posture of the country and therefore wholly incompatible with my duties both as a husband and a father. I beg you to accept the assurance of my respect & devotion.
Wm. Wirt
